NO. 12-09-00330-CR

                           IN THE COURT OF APPEALS

             TWELFTH COURT OF APPEALS DISTRICT

                                          TYLER, TEXAS

MIKE GREGORY HUDSON,                                  §                 APPEAL FROM THE 114TH
APPELLANT

V.                                                    §                 JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                              §                 SMITH COUNTY, TEXAS


                                        MEMORANDUM OPINION
                                            PER CURIAM
         Mike Gregory Hudson appeals his conviction for intoxication manslaughter, for which he
was sentenced to imprisonment for life. Appellant’s counsel filed a brief in compliance with
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v.
State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We dismiss the appeal.

                                                 BACKGROUND
         Appellant was charged by indictment with intoxication manslaughter and pleaded
“guilty.” The indictment also alleged Appellant used or exhibited a deadly weapon––a motor
vehicle––during the commission of or immediate flight from the offense. Moreover, the State
alleged that Appellant had been previously convicted of two felony offenses.1 Appellant pleaded
“true” to the deadly weapon allegation as well as to the two prior felony convictions. Thereafter,
the matter proceeded to a bench trial on punishment.


         1
           The enhancement paragraph of the indictment alleged that Appellant had been convicted of one prior
felony offense. The State later gave notice of its intent to seek a higher punishment pursuant to Brooks v. State, 957
S.W.2d 30 (Tex. Crim. App. 1997).
        At the conclusion of the trial on punishment, the trial court found Appellant “guilty” as
charged, found the deadly weapon allegation and the two enhancement allegations to be “true,”
and sentenced Appellant to imprisonment for life. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant=s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant=s counsel states that he has diligently reviewed the appellate record and is of the
opinion that the record reflects no reversible error and that there is no error upon which an appeal
can be predicated. He further relates that he is well acquainted with the facts in this case. In
compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel
Op.] 1978), Appellant=s brief presents a chronological summation of the procedural history of the
case and further states that Appellant=s counsel is unable to raise any arguable issues for appeal.2
We have likewise reviewed the record for reversible error and have found none.


                                                 CONCLUSION
        As required by Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991), Appellant=s
counsel has moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407 (Tex.
Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the merits.
Having done so and finding no reversible error, Appellant=s counsel=s motion for leave to
withdraw is hereby granted and the appeal is dismissed.
        As a result of our disposition of this case, Appellant’s counsel has a duty to, within five
days of the date of this opinion, send a copy of the opinion and judgment to Appellant and advise
him of his right to file a petition for discretionary review. See TEX. R. APP. P. 48.4; In re
Schulman, 252 S.W.3d at 411 n.35. Should Appellant wish to seek review of this case by the
Texas Court of Criminal Appeals, he must either retain an attorney to file a petition for
discretionary review on his behalf or he must file a petition for discretionary review pro se. Any
petition for discretionary review must be filed within thirty days from the date of either this

        2
           Counsel for Appellant has certified that he provided Appellant with a copy of this brief. Appellant was
given time to file his own brief in this cause. The time for filing such a brief has expired and we have received no
pro se brief.

                                                         2
opinion or the last timely motion for rehearing that was overruled by this court. See TEX. R. APP.
P. 68.2. Any petition for discretionary review must be filed with this court, after which it will be
forwarded to the Texas Court of Criminal Appeals along with the rest of the filings in this case.
See TEX. R. APP. P. 68.3.             Any petition for discretionary review should comply with the
requirements of Texas Rule of Appellate Procedure 68.4. See In re Schulman, 252 S.W.3d at
408 n.22.
Opinion delivered December 30, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3